Citation Nr: 1737801	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial compensable disability rating for onychomycosis of the bilateral great toe nails.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability.

4. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for polychondritis.

5. Entitlement to service connection for a right ankle disability.

6. Entitlement to service connection for a left shoulder disability.



REPRESENTATION

Veteran represented by:	Stephen M. Vaughn, Agent


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from December 2003 to February 2005.  

These matters come to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of service connection for right ankle and left shoulder disabilities and an initial compensable disability rating for onychomycosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. An unappealed August 2006 rating decision denied the claim of service connection for a right ankle disability.

2. The evidence received since August 2006 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for a right ankle disability.

3. An unappealed December 2008 rating decision denied the claims of service connection for a left shoulder disability and polychondritis.

4. The evidence received since December 2008 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.

5. Evidence received since the December 2008 rating decision does not relate current polychondritis to any injury, disease, or other events during service.


CONCLUSIONS OF LAW

1. The August 2006 rating decision denying service connection for a right ankle disability is final. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

3. The December 2008 rating decision denying service connection for a left shoulder disability and polychondritis is a final decision.  38 U.S.C.A. § 7105 (West 2004); 38 C.F.R. § 3.156 (2008).

4. New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for polychondritis.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  In October 2008 and April 2010, the Veteran received Kent-compliant notice with respect to the right ankle and left knee claims.

Letters in October 2008 and April 2010 provided the Veteran the generic notice required in claims for increased rating.

Regarding the duty to assist, service treatment records have been associated with the claims file, as have all identified and available treatment records.  The Veteran was provided with VA examinations, the reports of which reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2015) and 38 C.F.R. § 3.159(c) (2016).  

II. Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2015).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

III. Merits of the Claim

The Veteran seeks to reopen his service connection claims for a right ankle disability, left shoulder disability, and polychonditis.

An August 2006 rating decision denied service connection for a right ankle disability.  The Veteran did not appeal, so the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  

The right ankle disability was initially denied because, although there is a record of treatment in service for the ankle, no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service.  

The Veteran applied to reopen a claim for left shoulder  and to establish a claim for polychondritis in September 2008.  In a December 2008 rating decision, the RO denied the Veteran's petition to reopen previously denied claim for service connection for a left shoulder disability and initial claim for polychondritis.  The Veteran did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.302, 20.1103 (2016).  The left shoulder was denied reopen because, although there is a record of treatment in service for the shoulder, no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service.  Polychondritis was initially denied on the basis that the condition neither occurred in nor was caused by service.  

In April 2010, the Veteran again sought to reopen his claims for a right ankle disability, left shoulder disability, and polychonditis.  In an August 2010 rating decision the claims were again denied.  The RO found that no new and material evidence had been received within one-year following the issuance of this rating decision.  Therefore, the RO denied re-opening the claims due to lack of evidence that the Veteran has a chronic disability that was incurred in, or aggravated by service.  

Relevant evidence added to the record since the RO's August 2006 denial, with regard to the right ankle and since December 2008 with regard to the left shoulder and polychondritis, includes updated records from the Memphis VA Medical Center, service treatment records (STRs), and VA examinations.  

a. Left Shoulder Disability

The Veteran's Record of Medical Care during service contains notes of left shoulder pain and bursitis.  See Service Treatment Records.  A March 2013 MRI administered at Memphis VA Medical Center notes hypertrophic degenerative change of the acromioclavicular joint.  In addition, treatment records show that the Veteran has been experiencing pain in the left shoulder, which is potentially indicative of a nexus between the current disability and service.  This evidence addresses elements lacking in the previously denied claims, specifically in-service incurrence and a current left shoulder disability, and so is both new and material.

As such, this new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110. Accordingly, the Board concludes that the criteria for reopening a claim of service connection for a left shoulder disability has been met.

b. Ankle Disability

The Veteran's Record of Medical Care contains notes of an ankle sprain.  See Service Treatment Records.  A January 2014 X-ray administered at Memphis VA Medical Center notes soft tissue swelling diffusely about the ankle, which is not specific and was not present on the June 2006 examination.  In addition, treatment records show that the Veteran has been experiencing pain, swelling, and edema in the right ankle, which is potentially indicative of a nexus between the current disability and service.  This evidence addresses elements lacking in the previously denied claims, specifically in-service incurrence and a current right ankle disability, and so is both new and material.

As such, this new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110. Accordingly, the Board concludes that the criteria for reopening a claim of service connection for a right ankle disability has been met.

c. Polychondritis

With respect to the Veteran's petition to reopen his previously denied claim for service connection for polychondritis, the additional evidence received since the December 2008 rating decision consists primarily of VA treatment records that continue to show only a current diagnosis of polychondritis and treatment with prednisone.  See, e.g., September 2013 Memphis VAMC treatment note.  Since the additional treatment records only contain information that was already of record prior to 2008, i.e., that the Veteran has a current diagnosis of polychondritis, these records do not constitute material evidence to reopen the claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  None of the additional VA treatment records suggests that the Veteran's polychondritis was incurred or aggravated by his period of service.  

After a careful review of the claim file, the Board finds that since the last final decision in December 2008, no new and material evidence has been received to reopen the Veteran's claim.  The newly received evidence in this case does not pertain to the unestablished facts (evidence of incurrence or aggravation by his period of service) necessary to establish this claim.  Based on the foregoing, the Board finds that new and material evidence has not been received and the claim for service connection for polychondritis may not be reopened.  See 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disability is reopened, the appeal as to this matter is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disability is reopened, the appeal as to this matter is granted.
New and material evidence has not been received to reopen the claim for service connection for service connection for polychondritis, and the claim is denied.


REMAND

I. Increased Rating

The Veteran last received a VA examination in connection with his claim for an increased rating for onychomycosis of the bilateral great toes in May 2010.  In September 2011, he submitted correspondence indicating his condition had worsened, and a September 2012 VA examination note indicates that he only has a left great toenail and a great toenail and second toenail of the right foot that is discolored and thickened.  As such, the Board finds that an additional examination is necessary prior to evaluation of his claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that his onychomycosis has worsened since his last examinations.  Further, the Veteran has not been provided a thorough examination addressing the full extent of any possible onychomycosis symptomatology.  Thus, in light of the fact that the most recent VA examination was conducted in 2010, seven years ago, and due to his reported increased symptomatology, the Board has determined that the Veteran should be afforded a new VA examination to assess the current nature and severity of his onychomycosis.

II. Service Connection

Having reopened the Veteran's claim, the Board must now determine whether the reopened claims of entitlement to service connection for a right ankle disorder and a left shoulder disorder, may be granted on the merits, de novo.

The Veteran contends that service connection for right ankle and left shoulder disabilities are warranted.

The claims file does not reflect that the Veteran has been provided an adequate VA medical examination or nexus medical opinion concerning his right ankle or left shoulder disorders.  VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim.  However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i).  The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has been diagnosed shoulder arthralgia and Hawkins impingement.  See September 2009 Memphis VA treatment notes.  Memphis treatment notes report edema and swelling of the right ankle.  Furthermore, the Veteran contends that both disorders may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion concerning the Veteran's ankle and shoulder, the Board finds the current evidence to be insufficient to decide the claim.  Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection for a right ankle disability and service connection for a left shoulder disability.


Additionally, while on remand, updated VA treatment records should be obtained from all facilities associated with the Memphis VA Medical Center-or any other VA facility at which the Veteran reports having received treatment-for the period from January 1, 2016, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:


1. Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include VA treatment records dated from January 2016 to the present.

2. Then, schedule the Veteran for VA examination to determine the current severity of his onychomycosis of the bilateral great toes.  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner must describe in detail all symptoms reasonably attributable to the Veteran's service-connected onychomycosis and its current severity.  The examiner must describe the areas of the body affected by the condition, to include the percentage of the entire body affected by the service-connected condition and the percentage of exposed areas affected.

3. Also, schedule the Veteran for a VA medical examination with an appropriate specialist to determine the nature and etiology of his right ankle and left shoulder disabilities.  The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.  The examiner examinations must review the Veteran's entire record.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) What are the diagnoses, if any, for all right ankle and left shoulder disabilities?

(b) As to each diagnosed right ankle and left shoulder disability, is it at least as likely as not (probability of 50 percent or better) that it is related to or had its onset in service?

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4. Then, review the examination reports to ensure that they comply with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

5. After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


